Citation Nr: 1129637	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eye disability to include decreased vision and visual field loss, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for prostate disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to August 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2005, January 2006, and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims.

In September 2009, the Veteran presented sworn testimony during a personal hearing in St. Petersburg, Florida, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a December 2009 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a January 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for prostate disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.




Issue not currently on appeal

As will be discussed below, the Veteran was afforded a VA ophthalmological examination in August 2010 pursuant to the December 2009 Board Remand.  In the examination report, the August 2010 VA examiner diagnosed the Veteran with cataracts in both eyes secondary to his service-connected diabetes mellitus, type II.  Accordingly, in a December 2010 rating decision, the RO granted service connection for cataracts and assigned a 10 percent disability rating.  As evidenced by the claims folder, a notice of disagreement has not been filed and that issue is, therefore, not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the Veteran is currently diagnosed with corneal lattice dystrophy of the eyes and recurrent corneal erosion/epithelial defect of the left eye.

2.  The competent medical evidence of record does not support a finding that the Veteran's currently diagnosed corneal lattice dystrophy and recurrent corneal erosion/epithelia defect are proximately caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The corneal lattice dystrophy of the eyes and recurrent corneal erosion/epithelial defect of the right eye are not proximately due to, or the result of, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.310(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for an eye disability to include decreased vision and visual field loss which he contends is due to his service-connected diabetes mellitus, type II.  See, e.g., the September 2009 Board hearing transcript.  As indicated above, the issues of entitlement to service connection for prostate disability and TDIU will be separately addressed in the Remand section below.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.

Stegall concerns

In December 2009, the Board remanded the case in order for VBA to obtain outstanding VA treatment records and to schedule the Veteran for VA examinations as to his eye disability, prostate disability, and TDIU claims.  The claims were then to be readjudicated.

The record indicates that the outstanding VA treatment records have been obtained and associated with the claims folder.  Additionally, the Veteran was afforded VA examinations in August 2010, September 2010, and November 2010 as to the pending claims.  As indicated above, a SSOC was issued in January 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The Veteran was informed of the evidentiary requirements for direct and secondary service connection in letters dated July 2005 and March 2008.  

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the July 2005 and March 2008 VCAA letters.  Specifically, the letters stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letters informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letters also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until March 2008, years after the January 2006 RO decision that is the subject of this appeal.  Crucially, the Veteran's claim was readjudicated in the July 2008 and January 2011 SSOCs, after he was provided with the opportunity to submit additional evidence and argument in support of his claim and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with appropriate notice pursuant to Dingess in a May 2006 letter.  Moreover, there is no timing problem as to Dingess notice since, as indicated above, the Veteran's claim was readjudicated in the July 2008 and January 2011 SSOCs, following the issuance of the May 2006 letter.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and VA and private treatment records.

The Veteran was afforded VA examinations as to the pending claim in August 2010 and January 2006.  The medical opinions included in the VA examination reports reflects that the VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion].  The Board therefore concludes that the VA medical opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and, as indicated above, he testified at a personal hearing before the undersigned.

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to prevail on the issue of entitlement to secondary service connection, there must be:  (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran has asserted entitlement to service connection for the claimed eye disability on a secondary basis.  No argument has been presented that service connection on a direct basis is warranted.  Accordingly, the Board will address the issue on the secondary theory of entitlement.  

As to Wallin element (1), the August 2010 VA examiner considered whether the Veteran had a diagnosis of diabetic retinopathy.  However, the examiner indicated that "detailed view of retina in both eyes to assess absence/presence of diabetic retinopathy not possible due to corneal lattice changes both eyes."  Instead, the examiner documented that a February 2010 VA ophthalmology note that specifically indicated the Veteran did not have retinopathy.  Rather, the medical evidence of record demonstrates that the Veteran is currently diagnosed with corneal lattice dystrophy of the eyes and recurrent corneal erosion/epithelial defect of the right eye.  See the VA examination report dated August 2010.  Wallin element (1) is thus satisfied.  The Board notes that, as indicated above, the Veteran has also been separately service-connected for cataracts of both eyes.

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.  As such, Wallin element (2) is also met.

Turning to the crucial Wallin element (3), there is somewhat conflicting medical evidence of record as to the issue of medical nexus.  By law, the Board is obligated, under 38 U.S.C.A. § 7104(d), to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board has carefully evaluated the medical evidence and, for reasons stated immediately below, finds that the evidence against the claim (i.e., the medical opinions which found no relationship between the Veteran's current eye disabilities and his service-connected diabetes mellitus) outweighs the evidence in favor (the medical opinions which indicate that such a relationship exists).  

The Board recognizes that in a September 2006 VA psychological evaluation report, the VA examiner opined that "this Veteran's anxiety is directly attributable to the blindness that is a direct consequence of his service-connected diabetes."  The Board initially observes that the examiner who rendered this opinion had no purported expertise in the field of ophthalmology; also, the examiner provided no rationale for her assertion attributing the Veteran's blindness with his diabetes mellitus.  See Barr, supra; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  Similarly, in a July 2008 VA examination of the service-connected diabetes mellitus, the examiner initially indicated that the Veteran's visual disturbances were worsened or aggravated by the diabetes mellitus.  However, when asked to provide a definitive medical opinion as to nexus, the examiner indicated that the issue should be "referred to an eye doctor."

In contrast, the August 2010 VA examination report provides a thorough review of the Veteran's claims folder and careful consideration of the evidence of record.  As to the issue of medical nexus between the Veteran's currently diagnosed vision impairment disabilities and his service-connected diabetes mellitus, the VA examiner indicated that the "Veteran's decreased vision is not caused by his military service or the result (or aggravation) of his diagnosis of diabetes."  The examiner explained, the "Veteran had 20/20 visual acuity at the time of his military separation physical in 1971.  According to his C-file, he was diagnosed with lattice dystrophy (of the cornea) in both eyes in 1991.  Per history, his diabetes was diagnosed in approximately 1997.  His decreased vision right and left is due to a progression of the corneal lattice dystrophy of both eyes he was diagnosed with as early as 1991, based on information in his C-file, approximately six years prior to his reported diagnosis of diabetes. His corneal lattice dystrophy is an inherited condition unrelated to his diabetes."

The Board assigns the August 2010 VA examination report significant probative weight as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history as well as upon examination and interview of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the conclusions rendered by the VA examiner appear to be consistent with the Veteran's medical history as well as the findings of the January 2006 VA examiner who also concluded that the Veteran's lattice corneal dystrophy "is more likely than not unrelated to his diabetes."

To the extent that the Veteran or his representative is contending that the currently diagnosed eye disabilities are related to the Veteran's service-connected diabetes mellitus, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disability to his service-connected diabetes mellitus.  In this regard, neither the Veteran nor his representative is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his representative in support of the claim are not competent evidence of a nexus between current disability and the service-connected diabetes mellitus.

Accordingly, Wallin element (3) is not met, and the Veteran's claim fails on this basis.

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for corneal lattice dystrophy of the eyes and recurrent corneal erosion/epithelial defect of the right eye.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for corneal lattice dystrophy and recurrent corneal erosion/epithelial defect is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his prostate disability and TDIU claims.

Reasons for remand

A review of the claims folder demonstrates that the Veteran has asserted entitlement to service connection for prostate disability on a direct basis and as secondary to both his service-connected diabetes mellitus, type II, and/or herbicide exposure (Agent Orange).  See, e.g., the Veteran's claim dated September 2004; see also the September 2009 Board hearing transcript.

The medical evidence shows that the Veteran is currently diagnosed with "benign prostatic hyperplasia."  See the VA examination report dated September 2010.  

As to in-service disease or injury, it is undisputed that the Veteran served in the Republic of Vietnam.  Therefore, the Veteran's exposure to herbicides (Agent Orange) is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Also, it is undisputed that the Veteran is service-connected for diabetes mellitus, type II.

With respect to element (3), medical nexus, although the Veteran was afforded a VA examination in September 2010, the examiner failed to specifically address the issue of medical nexus between the Veteran's currently diagnosed prostate disability and his presumed herbicide exposure as well as between the prostate disability and his service-connected diabetes mellitus.  None of the medical records currently associated with the Veteran's VA claims folder offer provide an opinion as to these questions.  In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Court held that where there is evidence of record satisfying the first two requirements for service connection but no competent medical evidence addressing the third requirement (medical nexus), VA must obtain a VA examination and medical nexus opinion.  See also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As such, an additional VA medical nexus opinion must be obtained.

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the other pending claims on appeal.  In other words, if service connection for the claimed disability is granted, this will impact VA's analysis of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Therefore, the Board will defer consideration of the TDIU claim.


Accordingly, the case is REMANDED for the following action:

1. VBA should provide the Veteran with a corrective VCAA letter containing proper notice which specifically informs him of the evidentiary requirements for establishing secondary service connection and service connection due to herbicide exposure.  

2. VBA should refer the claims folder to the examiner who conducted the September 2010 VA prostate examination.  The Veteran need not be reexamined.  The examiner is requested to review the claims folder ant the September 2010 VA examination report.  The examiner is asked to review the Veteran's VA claims folder including a copy of this remand and to provide an opinion, with supporting rationale, as to whether it is as likely as not that the Veteran's currently diagnosed prostate disability is related to his military service, to include in-service herbicide exposure; or whether the prostate disability is proximately caused or aggravated by the service-connected diabetes mellitus.  The examiner is asked to address this question in an addendum.  A complete rationale must be provided for the opinion offered.  If the physician finds that he cannot answer the questions posed without examining the Veteran, this should be scheduled.  If the examiner who conducted the September 2010 VA examination is not available, then the Veteran should be scheduled for a VA prostate examination with a physician with appropriate expertise, who is asked to address the same questions posed above.

3. After undertaking any additional development deemed necessary, and if warranted by the evidentiary posture of the case, the AOJ should then readjudicate the Veteran's claims.  (Should the adjudication include the award of service connection for any disability, consideration should be given to whether an examination is necessary to obtain the medical information required to address the TDIU claim.)  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


